Name: 73/138/ECSC, EEC, Euratom: Commission Decision of 18 April 1973 appointing the official responsible for financial control
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-06-09

 Avis juridique important|31973D013873/138/ECSC, EEC, Euratom: Commission Decision of 18 April 1973 appointing the official responsible for financial control Official Journal L 153 , 09/06/1973 P. 0038 - 0038+++++COMMISSION DECISION OF 18 APRIL 1973 APPOINTING THE OFFICIAL RESPONSIBLE FOR FINANCIAL CONTROL ( 73/138/ECSC , EEC , EURATOM ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE FINANCIAL REGULATION OF 23 OKTOBER 1961 ON THE ESTABLISHMENT AND IMPLEMENTATION OF THE RESEARCH AND INVESTMENT BUDGET OF THE EUROPEAN ATOMIC ENERGY COMMUNITY AND ON THE RESPONSIBILITY OF AUTHORIZING OFFICERS AND ACCOUNTING OFFICERS , AND IN PARTICULAR ARTICLE 24 THEREOF ( OJ NO 74 , 16 NOVEMBER 1961 , P . 1433/61 ) ; HAVING REGARD TO THE FINANCIAL REGULATION OF 30 JULY 1968 ON THE ESTABLISHMENT AND IMPLEMENTATION OF THE BUDGET OF THE EUROPEAN COMMUNITIES AND ON THE RESPONSIBILITY OF AUTHORIZING OFFICERS AND ACCOUNTING OFFICERS , AND IN PARTICULAR ARTICLE 24 THEREOF ( OJ NO L 199 , 10 AUGUST 1968 , P . 1 ) ; HAVING REGARD TO THE FINANCIAL REGULATION OF THE EUROPEAN DEVELOPMENT FUND OF 1 JUNE 1964 SET UP BY THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID , AND IN PARTICULAR ARTICLE 13 THEREOF ( OJ NO 93 , 11 JUNE 1964 , P . 1498/64 . ) ; HAVING REGARD TO THE FINANCIAL REGULATION OF THE EUROPEAN DEVELOPMENT FUND ( 1969 ) OF 26 JANUARY 1971 SET UP BY THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF COMMUNITY AID , AND IN PARTICULAR ARTICLE 13 THEREOF ( OJ NO 31 , 8 FEBRUARY 1971 , P . 1 ) ; WHEREAS IT IS NECESSARY TO APPOINT THE OFFICIAL RESPONSIBLE FOR THE CONTROL OF COMMITMENTS AND AUTHORIZATION OF EXPENDITURE VOTED UNDER THAT PART OF THE BUDGET OF THE COMMUNITIES WHICH RELATES TO THE COMMISSION ; WHEREAS MR . FACINI , WHO UNTIL HIS APPOINTMENT AS ACTING FINANCIAL CONTROLLER PERFORMED THE DUTIES OF DIRECTOR IN THE DIRECTORATE-GENERAL OF THE BUDGET , POSSESSES THE EXPERIENCE AND ABILITY REQUIRED TO BE APPOINTED FINANCIAL CONTROLLER OF THE COMMISSION IN ACCORDANCE WITH THE FINANCIAL REGULATIONS CITED ABOVE ; HAS DECIDED : 1 . MR . CARLO FACINI IS APPOINTED FINANCIAL CONTROLLER OF THE COMMISSION AS FROM 1 MAY 1973 . 2 . HE MAY AUTHORIZE THE OFFICIALS OF THE DIRECTORATE-GENERAL FOR FINANCIAL CONTROL RESPONSIBLE FOR THE DIFFERENT CATEGORIES OF EXPENDITURE TO APPROVE UNDER HIS RESPONSIBILITY THE COMMITMENTS AND AUTHORIZATIONS RELATING THERETO . 3 . THIS DECISION SHALL BE COMMUNICATED TO THE COUNCIL AND THE AUDIT BOARD OF THE COMMUNITIES . DONE AT LUXEMBOURG , 18 APRIL 1973 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI